IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAYMOND CARRION,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4008

AMERICAN AIRLINES/
SEDWICK/CMS,

      Appellees.

_____________________________/

Opinion filed May 3, 2017.

An appeal from an order of Judge of Compensation Claims.
Gerardo Castiello, Judge.

Date of Accident: August 17, 2015.

Toni L. Villaverde of Toni L. Villaverde, PLLC, Coral Gables, for Appellant.

Kimberly D. Proano and Michael A. Hernandez of Jones, Hurley & Hand, P.A.,
Orlando, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and BILBREY, JJ., CONCUR.